            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

YELL COUNTY BOARD OF GOVERNORS
OF DARDANELLE HOSPITAL OF YELL
COUNTY                                                       PLAINTIFF

v.                       No. 4:18-cv-906-DPM

ALLEGIANCE HEALTH MANAGEMENT,
INC; and DARDANELLE COMMUNITY
HOSPITAL, LLC, dfb/a River Valley Medical
Center                                                   DEFENDANTS

                                ORDER

      In its Order yesterday, NQ 22, the Court misstated the merits issue:
if the hearing reveals that no genuine issues of material fact exist about
rent payments, notice of default, or cure, then the Court may declare as
a matter of law whether the lease was terminated.         FED.   R. Crv. P.
56(f)(3).
      So Ordered.


                                  D.P. Marshallr.
                                  United States District Judge
